Exhibit 10.17

EXECUTION COPY

[LEAF CAPITAL FUNDING III, LLC]

FORBEARANCE AND RESERVATION OF RIGHTS

This FORBEARANCE AND RESERVATION OF RIGHTS (this “Forbearance”), dated as of
November 20, 2009, is entered into by and among LEAF CAPITAL FUNDING III, LLC
(the “Borrower”), LEAF FINANCIAL CORPORATION (the “Servicer”), MORGAN STANLEY
ASSET FUNDING INC. (“Morgan Stanley AFI”), as a Class A Lender and as a Class B
Lender, THE ROYAL BANK OF SCOTLAND PLC (“RBS”), as a Class A Lender and as a
Class B Lender (the Class A Lenders and the Class B Lenders shall be
collectively referred to herein as the “Lenders”) and MORGAN STANLEY CAPITAL
SERVICES INC. (the “Qualifying Swap Counterparty”).

BACKGROUND

1. The Borrower, the Servicer, Morgan Stanley Bank, N.A. (f/k/a Morgan Stanley
Bank), Morgan Stanley AFI, RBS, Lyon Financial Services, Inc. (d/b/a U.S. Bank
Portfolio Services), as the Backup Servicer, and U.S. Bank National Association,
as the Custodian and the Lenders’ Bank are parties to the Receivables Loan and
Security Agreement, dated as of November 1, 2007 (as amended, supplemented or
otherwise modified through the date hereof, the “RLSA”). Capitalized terms used
herein but not defined herein shall have the meanings set forth in the RLSA.

2. The Borrower and the Qualifying Swap Counterparty are parties to a Qualifying
Interest Rate Swap dated as of November 1, 2007 (as amended, supplemented or
otherwise modified through the date hereof, and including all swap transactions
entered into pursuant thereto, the “Swap Agreement”).

3. The Facility Maturity Date under the RLSA occurred on November 1, 2009.

4. The Borrower and the Servicer have requested that the Lenders (the
“Forbearing Parties”) forbear for a period of time from exercising certain of
their rights under the RLSA as set forth in Section 1(a) below. Such Persons are
willing to agree to such forbearance, subject to the terms and conditions
hereof.

5. The Borrower has also requested that the Qualifying Swap Counterparty forbear
for a period of time from exercising certain of its rights under the Swap
Agreement as set forth in Section 1(b) below. The Qualifying Swap Counterparty
is willing to agree to such forbearance, subject to the terms and conditions
hereof.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1. Forbearance.

(a) The Servicer and the Borrower hereby notify the Forbearing Parties that the
financial statements of LEAF Financial and its consolidated subsidiaries for the
quarter ending September 30, 2009, which were delivered to the Lenders by
Borrower on or about November 16, 2009, showed that the Servicer did not meet
the required performance metric described in Section 7.01(y)(C) of the RLSA
(such condition, the “Breach”). The occurrence of the Breach constitutes each of
the events set forth on Schedule A attached hereto solely in connection with the
Breach (collectively, the “Servicer Profitability Metric”), and entitles the
Forbearing Parties to exercise rights and remedies pursuant to the RLSA and the
other Transaction Documents absent the forbearance provided for hereunder. For
the period commencing on November 20, 2009 and ending on the close of business
on December 1, 2009 (the “Forbearance Period”), the Forbearing Parties will
forbear from exercising their rights and remedies resulting solely from the
Servicer Profitability Metric. The forbearance provided herein shall not extend
to any Event of Default, Program Termination Event or Servicer Default other
than the Servicer Profitability Metric and all of the Forbearing Parties’ rights
and remedies with respect thereto are hereby reserved. Further, the forbearance
provided herein shall not derogate from the Forbearing Parties’ rights to
collect, reserve and/or apply proceeds of Pledged Assets to payment of
outstanding liabilities as may be specifically provided for in the RLSA and the
other Transaction Documents. If the foregoing forbearance is not extended by the
Forbearing Parties by the end of the Forbearance Period, the performance metric
described in Section 7.01(y)(C) of the RLSA is not retroactively amended or the
Breach is not waived, the Borrower and the Servicer hereby acknowledge that the
Servicer Profitability Metric shall exist and that the Controlling Holders shall
be fully entitled to declare the Program Termination Date and each Forbearing
Party shall be fully entitled to exercise all other rights and remedies with
respect thereto under the RLSA and the other Transaction Documents.
Notwithstanding anything to the contrary set forth herein, for the avoidance of
doubt, the parties hereto hereby agree that (i) during the Forbearance Period
all payments made pursuant to Section 2.04 of the RLSA shall be made as if each
event listed on Schedule A hereto has occurred and is continuing and (ii) both
during and after the Forbearance Period, all payments made pursuant to
Section 2.04 of the RLSA shall be made as if the Facility Maturity Date has
occurred.

(b) The Borrower hereby notifies the Qualifying Swap Counterparty that one or
more of the Servicer Profitability Metric constitutes the “Additional
Termination Event” (as defined in the Swap Agreement) set forth in clause (i) of
Part 1(j) of the Swap Agreement and entitles the Qualifying Swap Counterparty to
exercise remedies pursuant thereto absent the forbearance provided for
hereunder. The Qualifying Swap Counterparty hereby agrees to forbear from
exercising its rights and remedies resulting solely from such “Additional
Termination Event” or the Breach and each of the Qualifying Swap Counterparty
and the Borrower hereby agrees that the “Early Termination Date” under (and as
defined in) the Swap Agreement shall not be declared as a result of such
“Additional Termination Event” during the Forbearance Period. If the foregoing
forbearance is not extended by the Qualifying Swap Counterparty by the end of
the Forbearance Period, the performance metric described in Section 7.01(y)(C)
of the RLSA is not retroactively amended or the Breach is not waived, the
Borrower hereby acknowledges that such “Additional Termination Event” shall
exist under the Swap Agreement and that the Qualifying Swap Counterparty shall
be fully entitled to exercise all rights and remedies with respect thereto under
the Swap Agreement.

 

-2-



--------------------------------------------------------------------------------

SECTION 2. Representations and Warranties. Each of the Borrower and Servicer
represents and warrants that:

(a) except as expressly described in Section 1 above, or except as has been
described in that certain Forbearance and Reservation of Rights dated
October 30, 2009 among the parties hereto, Lyon Financial Services, Inc. (d/b/a
U.S. Bank Portfolio Services), U.S. Bank National Association and Morgan Stanley
Bank, N.A. (f/k/a Morgan Stanley Bank), no event or condition has occurred and
is continuing which would constitute an Event of Default, a Termination Event, a
Program Termination Event, a Servicer Default, a “Termination Event” under the
Swap Agreement, an “Event of Default” under the Swap Agreement, or any event
that, if it continued uncured, with the lapse of time or notice, or both, would
constitute any of the foregoing events; and

(b) except as expressly described in Section 1 above, its representations and
warranties set forth in the RLSA, the Swap Agreement and the other Transaction
Documents are true and correct as of the date hereof, as though made on and as
of such date (except to the extent such representations and warranties relate
solely to an earlier date and then as of such earlier date), and such
representations and warranties shall continue to be true and correct (to such
extent) after giving effect to the transactions contemplated hereby.

SECTION 3. Effect of Forbearance; Ratification. Except as expressly set forth
herein, the RLSA, the Swap Agreement and each of the other Transaction Documents
remain in full force and effect and are hereby ratified. This Forbearance shall
not be deemed to expressly or impliedly waive, amend, or supplement any
provision of the RLSA or the Swap Agreement other than as specifically set forth
herein.

SECTION 4. Expenses. The Borrower agrees to pay on demand all reasonable costs
and expenses of the Forbearing Parties and the Qualifying Swap Counterparty
(including costs and expenses of counsel for the Forbearing Parties and the
Qualifying Swap Counterparty) incurred in connection with the preparation,
execution and delivery of this Forbearance.

SECTION 5. Counterparts. This Forbearance may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

SECTION 6. Governing Law. This Forbearance shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
the conflicts of law principles thereof (other than Section 5-1401 of the New
York General Obligations Law).

SECTION 7. Section Headings. The various headings of this Forbearance are
inserted for convenience only and shall not affect the meaning or interpretation
of this Forbearance or any provision hereof.

 

-3-



--------------------------------------------------------------------------------

SECTION 8. Entire Agreement. This Forbearance is intended by the parties hereto
to be the final expression of their agreement with respect to the subject matter
hereof, and is the complete and exclusive statement of the terms thereof,
notwithstanding any representations, statements or agreements to the contrary
heretofore made.

[SIGNATURE PAGES FOLLOW]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Forbearance as of the date
first written above.

 

LEAF CAPITAL FUNDING III, LLC, as Borrower By:   /s/ Miles Herman

Name:    Miles Herman Title:   President/COO

LEAF FINANCIAL CORPORATION, as

Servicer

By:   /s/ Miles Herman

Name:    Miles Herman Title:   President/COO

 

  S-1  

Forbearance and Reservation

of Rights (Leaf Capital

Funding III, LLC)



--------------------------------------------------------------------------------

MORGAN STANLEY ASSET FUNDING INC., as a Class A Lender and as a Class B Lender
By:   /s/ Stephen W. Holmes

Name:    Stephen W. Holmes Title:   Authorized Signatory

 

  S-2  

Forbearance and Reservation

of Rights (Leaf Capital

Funding III, LLC)



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Class A Lender and as a Class B Lender By:
  /s/ Jere P. Dieck

Name:    Jere P. Dieck Title:   Managing Director

 

  S-3  

Forbearance and Reservation

of Rights (Leaf Capital

Funding III, LLC)



--------------------------------------------------------------------------------

MORGAN STANLEY CAPITAL SERVICES INC., as Qualifying Swap Counterparty By:   /s/
Charmaine Fearon

Name:    Charmaine Fearon Title:   Authorized Signatory

 

  S-4  

Forbearance and Reservation

of Rights (Leaf Capital

Funding III, LLC)



--------------------------------------------------------------------------------

SCHEDULE A

“Servicer Profitability Metric” means the occurrence of any of the following
events:

(i) the Event of Default set forth in Section 7.01(k) of the RLSA,

(ii) the Event of Default set forth in Section 7.01(n) of the RLSA,

(iii) the Event of Default set forth in Section 7.01(s) of the RLSA,

(iv) the Event of Default set forth in Section 7.01(y)(C) of the RLSA,

(v) the Event of Default set forth in Section 7.01(z) of the RLSA,

(vi) the Program Termination Event set forth in clause (ii) of the definition
thereof in the RLSA,

(vii) the Program Termination Event set forth in clause (x) of the definition
thereof in the RLSA,

(viii) the Program Termination Event set forth in clause (xi)(2) of the
definition thereof in the RLSA and

(ix) the Servicer Default set forth in clause (iv) of the definition thereof in
the RLSA.

 

A-1